Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 1 of 20 Page ID #:312




               EXHBIT A
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 2 of 20 Page ID #:313
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 3 of 20 Page ID #:314
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 4 of 20 Page ID #:315




                                                                           12/19/2018 | 10:30:58 AM
                               Bac Tran
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 5 of 20 Page ID #:316




                                                                    12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 6 of 20 Page ID #:317




                                                                  12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 7 of 20 Page ID #:318




                                                                      12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 8 of 20 Page ID #:319




                                                                     12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
       Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 9 of 20 Page ID #:320




                                                                  12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 10 of 20 Page ID
                                             #:321




                                                                   12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 11 of 20 Page ID
                                             #:322




                                                                  12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 12 of 20 Page ID
                                             #:323
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 13 of 20 Page ID
                                             #:324




                                                                         12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 14 of 20 Page ID
                                             #:325




                                                                       Bac Tran




                                                                         12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 15 of 20 Page ID
                                             #:326




                                                                 12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 16 of 20 Page ID
                                             #:327




                          Bac Tran



                                                             12/19/2018 | 10:30:58 AM PST
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 17 of 20 Page ID
                                             #:328




                                                  Bac Tran




                                                                                    Owner




                                Bac Tran
                                                                                 12/19/2018 | 10:30:5
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 18 of 20 Page ID
                                             #:329
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 19 of 20 Page ID
                                             #:330




                                                         West Coast Hotel Management LLC
DocuSign Envelope ID: A4F32387-D8DB-466D-B8C7-1C3CCC3F816E
           Case 2:20-cv-05663-VAP-DFM Document 25-1 Filed 09/23/20 Page 20 of 20 Page ID
                                             #:331




                                                                                 12/19/2018 | 10:30:5
